AMENDED AND RESTATED BYLAWS OF Parallax Diagnostics, Inc. (f/k/a ABC Acquisition Corp 1502) (A Nevada CORPORATION) TABLE OF CONTENTS PAGE ARTICLE I OFFICES 1 Section 1 Registered Office and Agent 1 Section 2 Other Offices 1 ARTICLE II MEETINGS OF STOCKHOLDERS 1 Section 1 Time and Place of Meetings 1 Section 2 Annual Meetings 1 Section 3 Special Meetings 2 Section 4 Quorum 2 Section 5 Voting 2 Section 6 Consent of Stockholders in Lieu of Meeting 2 Section 7 List of Stockholders Entitled to Vote 3 Section 8 Stock Ledger 3 Section 9 Meeting by Remote Communication 3 ARTICLE III DIRECTORS 4 Section 1 Number and Election of Directors 4 Section 2 Vacancies 4 Section 3 Duties and Powers 4 Section 4 Meetings 4 Section 5 Quorum 4 Section 6 Actions of Board 4 Section 7 Meetings by Means of Telephone Conference 4 Section 8 Committees 5 Section 9 Compensation 5 Section 10 Interested Directors 5 ARTICLE IV OFFICERS 5 Section 1 General 5 Section 2 Election 6 Section 3 Voting Securities Owned by the Corporation 6 Section 4 Chairman of the Board of Directors 6 Section 5 President 6 Section 6 Vice Presidents 6 Section 7 Secretary 7 Section 8 Treasurer 7 {00190639. } Page 1 of 17 Section 9 Assistant Secretaries 7 Section 10 Assistant Treasurers 7 Section 11 Other Officers 7 ARTICLE V STOCK 8 Section 1 Form of Certificates 8 Section 2 Signatures 8 Section 3 Lost Certificates 8 Section 4 Transfers 8 Section 5 Record Date 8 Section 6 Beneficial Owners 8 ARTICLE VI NOTICES 8 Section 1 Notices 9 Section 2 Waivers of Notice 9 ARTICLE VII GENERAL PROVISIONS 9 Section 1 Dividends 9 Section 2 Disbursements 9 Section 3 Fiscal Year 9 Section 4 Corporate Seal 9 ARTICLE VIII INDEMNIFICATION 9 Section 1 Power to Indemnify in Actions, Suits or Proceedings other Than Those by or in the Right of the Corporation 9 Section 2 Power to Indemnify in Actions, Suits or Proceedings by or in the Right of the Corporation 10 Section 3 Authorization of Indemnification 10 Section 4 Good Faith Defined 10 Section 5 Indemnification by a Court 11 Section 6 Expenses Payable in Advance 11 Section 7 Nonexclusively of Indemnification and Advancement of Expenses 11 Section 8 Insurance 11 Section 9 Certain Definitions 11 Section 10 Survival of Indemnification and Advancement of Expenses 12 Section 11 Limitation on Indemnification 12 Section 12 Indemnification of Employees and Agents 12 ARTICLE IX AMENDMENTS 12 Section 1 Amendments 12 {00190639. } Page 2 of 17 AMENDED AND RESTATED BYLAWS OF Parallax Diagnostics, Inc. (f/k/a ABC Acquisition Corp 1502) (The “Corporation”) ARTICLE I OFFICES Section 1.
